ICJ_075_LandIslandMaritimeFrontier_SLV_HND_1989-01-12_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE LAND, ISLAND AND
MARITIME FRONTIER DISPUTE

(EL SALVADOR/HONDURAS)

ORDER OF 12 JANUARY 1989

1989

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU DIFFEREND FRONTALIER
TERRESTRE, INSULAIRE ET MARITIME

(EL SALVADOR/HONDURAS)

ORDONNANCE DU 12 JANVIER 1989
Official citation :

Land, Island and Maritime Frontier Dispute (El Salvador/Honduras),
Order of 12 January 1989, I.C.J. Reports 1989, p.3

Mode officiel de citation :

Différend frontalier terrestre, insulaire et maritime (El Salvador/Honduras),
ordonnance du 12 janvier 1989, C.IL.J. Recueil 1989, p. 3

 

Sales number 5 49
N° de vente :

 

 

 
1989
12 January
General List
No. 75

INTERNATIONAL COURT OF JUSTICE
YEAR 1989

12 January 1989

CASE CONCERNING THE LAND, ISLAND AND
MARITIME FRONTIER DISPUTE

(EL SALVADOR/HONDURAS)

ORDER

The President of the Chamber of the International Court of Justice
formed to deal with the above-mentioned case,

Having regard to Article 48 of the Statute of the Court and to Article 18,
paragraph 3, and Articles 44 and 92 of the Rules of Court,

Having regard to the Special Agreement concluded on 24 May 1986
between the Republic of El Salvador and the Republic of Honduras for
the submission to a chamber of the Court of a land, island and maritime
frontier dispute between the two States and to the Order of 8 May 1987 by
which the Court decided to accede to the request of the Parties to form a
special chamber of five judges to deal with the case, and declared the
Chamber to have been duly constituted,

Having regard to the Order made by the Court on 27 May 1987 by which
1 June 1988 was fixed as the time-limit for the filing by each of the Parties
of a Memorial and to the Order made by the Chamber on 29 May 1987
by which it authorized the filing of Counter-Memorials and Replies in
the present case as contemplated by the Special Agreement, and fixed
1 February 1989 as the time-limit for the filing by each of the Parties of a
Counter-Memorial and 1 August 1989 as the time-limit for the filing by
each of the Parties of a Reply;

Whereas the Memorials of the two Parties were duly filed within the
time-limit fixed therefor;

4
4 DISPUTE (EL SALVADOR/HONDURAS) (ORDER [2 I 89)

Whereas by a cable signed by their respective Ministers for Foreign
Affairs dated 21 December 1988 and received in the Registry on 23 De-
cember 1988 the two Parties jointly requested, for the reasons set out
in the said cable, the extension of the time-limit for the filing of the
Counter-Memorials to 10 February 1989 and of that for the filing of the
Replies to 15 December 1989,

Extends to 10 February 1989 the time-limit for the filing by each of the
Parties of a Counter-Memorial and to 15 December 1989 the time-limit
for the filing by each of the Parties of a Reply;

And reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twelfth day of January, one thousand
nine hundred and eighty-nine, in three copies, one of which will be placed
in the archives of the Court and the others transmitted to the Government
of El Salvador and the Government of Honduras, respectively.

(Signed) José SETTE-CAMARA,
President of the Chamber.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
